63 N.Y.2d 985 (1984)
In the Matter of the Arbitration between Local 345 of the Retail Store Employees Union, Respondent, and Heinrich Motors, Inc., Appellant.
Court of Appeals of the State of New York.
Argued October 17, 1984.
Decided November 15, 1984.
William E. McKnight and Michael A. Hausknecht for appellant.
Harold Cohen for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur in memorandum.
*986MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the supplemental award set aside.
In this collective bargaining agreement in the private sector the arbitration clause expressly provides that: "No award shall be effective retroactively beyond the date on which the grievance was first presented in writing pursuant *987 to the grievance procedure as herein provided, nor for any period subsequent to the termination of the Agreement". The arbitrator disregarded this clause concluding that it would be unconscionable to give effect to it in this case.
In collective bargaining agreements governed by Federal law, an arbitrator cannot exceed the limitations imposed on him by the arbitration agreement itself. "When the arbitrator's words manifest an infidelity to this obligation, courts have no choice but to refuse enforcement of the award" (Steelworkers v Enterprise Corp., 363 U.S. 593, 597). In the case now before us, therefore, the arbitrator could not ignore an express limitation on his powers which specifically precluded him from granting retroactive relief (see, also, Matter of Local 1 of United Food & Commercial Workers [Heinrich Motors], 559 F Supp 192). Indeed the same result would be reached under the laws of this State (Matter of Silverman [Benmor Coats], 61 N.Y.2d 299).
Order reversed, etc.